Citation Nr: 0324576	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



REMAND

On October 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:  cardiology/vascular; 
endocrinology; infectious disease, immune 
disorders, and nutritional deficiency; 
rheumatology; and aid and assistance.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the instructions above, should be made 
available to the examiner(s) for review.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be accomplished.  
The examiner(s) should make all findings 
necessary to determine the current 
severity of the veteran's coronary artery 
disease, jugular venous distention, deep 
vein thrombosis, diabetes mellitus, 
fatigue, and rheumatoid arthritis, and to 
determine whether the veteran requires 
regular aid and attendance or is 
bedridden.  The rationale for all 
opinions should be explained in detail.

2.  The veteran should be afforded a VA 
cardiology/vascular examination to 
determine the nature and severity of his 
coronary artery disease, his jugular 
venous distention, and his deep vein 
thrombosis.  

(a) For purposes of the veteran's 
coronary artery disease, the examiner 
should provide an opinion as to the 
amount of workload (measured in metabolic 
equivalents) which results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
the frequency of congestive heart failure 
over the past year; and whether the 
veteran has left ventricular dysfunction 
with associated ejection fraction.  
38 C.F.R. § 4.104 (Diagnostic Code 7005) 
(2002).  

(b) For purposes of the veteran's jugular 
venous distention and deep vein 
thrombosis, the examiner should provide 
the correct diagnoses and should indicate 
whether there is ischemic limb pain at 
rest, the severity of any ischemic 
ulcers, the measurement of the 
ankle/brachial index, the extent to which 
claudication is present after walking, 
whether peripheral pulses are diminished, 
and whether there is persistent coldness 
of the extremities. The examiner should 
also note any trophic changes, such as 
thin skin, absence of hair, or dystrophic 
nails.  38 C.F.R. § 4.104 (Diagnostic 
Codes 7114, 7115) (2002).  

(c) The examiner should also indicate 
whether the veteran experiences Raynaud's 
syndrome and the frequency of any 
characteristic attacks.  Characteristic 
attacks consist of sequential color 
changes of the digits of one or more 
extremities lasting minutes to hours, 
sometimes with pain and paresthesia, and 
precipitated by exposure to cold or by 
emotional upsets.  The examiner should 
also note whether there are any digital 
ulcers or autoamputation. 38 C.F.R. 
§ 4.104 (Diagnostic Code 7117) (2001).  

(d) The examiner should also indicate 
whether the veteran experiences 
erythromelalgia and the frequency and 
duration of any characteristic attacks.  
Characteristic attacks consist of burning 
pain in the hands, feet, or both, usually 
bilateral and symmetrical, with increased 
skin temperature and redness, occurring 
at warm ambient temperatures.  The 
examiner should indicate the extent to 
which the attacks respond to treatment 
and whether they restrict most routine 
daily activities.  38 C.F.R. § 4.104 
(Diagnostic Code 7119) (2002).  

(e) The examiner should note whether the 
veteran has varicose veins or a post-
phlebitic syndrome of any etiology.  The 
examiner should also indicate the 
frequency and severity of any edema, 
subcutaneous induration, stasis 
pigmentation, eczema, or ulceration.  The 
examiner should indicate the frequency 
and severity of any pain, aching, and 
fatigue.  The examiner should 
specifically indicate if the veteran 
experiences aching fatigue in his legs 
after prolonged standing or walking.  The 
examiner should indicate if any symptoms 
are relieved by elevation of the 
extremity or by compression hosiery.  38 
C.F.R. § 4.104 (Diagnostic Codes 7120, 
7121) (2002).  

(f) The veteran should also be afforded a 
VA endocrinology examination to determine 
the severity of his diabetes mellitus.  
The examiner should indicate the 
frequency of insulin injections required, 
whether the veteran requires a restricted 
diet, and if the veteran's activities 
should be regulated (avoidance of 
strenuous occupational and recreational 
activities).  The examiner should also 
note the frequency of episodes of 
ketoacidosis or hypoglycemic reactions 
and hospitalizations or visits to a 
diabetic care provider.  The examiner 
should indicate if the veteran 
experiences a progressive loss of weight 
and strength or other complications.  The 
examiner should indicate whether oral 
hypoglycemic agents are required.  38 
C.F.R. § 4.119 (Diagnostic Code 7913) 
(2002).  

(g) The veteran should also be scheduled 
for an infectious disease, immune 
disorders, and nutritional deficiency 
examination to evaluate the nature and 
severity of his fatigue.  The examiner 
should indicate the frequency, duration, 
and severity of any debilitating fatigue, 
cognitive impairments (such as inability 
to concentrate, forgetfulness, 
confusion), or a combination of other 
signs and symptoms.  The examiner should 
also indicate if the veteran's symptoms 
wax and wane, if they are controlled by 
continuous medication, and the level that 
they restrict routine daily activities.  
For the purpose of evaluating the 
veteran's fatigue, the condition will be 
considered incapacitating only while it 
requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.88b (Diagnostic 
Code 6354) (2001).  

(h) The veteran should also be scheduled 
for a rheumatology examination to 
determine the severity of his rheumatoid 
arthritis.  The examiner should indicate 
the frequency, duration, and severity of 
any constitutional manifestations 
associated with active joint involvement.  
The examiner should indicate if the 
active process is totally incapacitating 
and whether the veteran experiences 
weight loss and anemia that is productive 
of severe impairment of health.  The 
examiner should also indicate whether the 
veteran's rheumatoid arthritis includes 
any chronic residuals such as limitation 
of motion or ankylosis, favorable or 
unfavorable, and the severity of each.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5002) (2002).  

3.  The veteran should also be scheduled 
for an aid and attendance examination.  
The examiner should specifically indicate 
whether the veteran can dress and undress 
himself; whether he is able to keep 
himself ordinarily clean and presentable; 
whether he is in frequent need of 
adjustment of any prosthetic or 
orthopedic appliances for which he needs 
assistance; whether he can feed himself; 
whether he can attend to the wants of 
nature; whether he is bedridden; whether 
he is substantially confined to his 
dwelling or the immediate premises; 
whether he otherwise requires care or 
assistance on a regular basis to protect 
himself from the hazards or dangers 
incident to his daily environment; and 
whether he is substantially confined to 
his dwelling or immediate premises due to 
disability.  38 C.F.R. § 3.352 (2001).  
The examiner should specifically comment 
on the findings made in the July 2000 VA 
Aid and Attendance Examination, as well 
as the findings made by the veteran's 
private physician in the May 2000 
examination. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





